Title: VII. Robert Smith’s Remarks on the Draft, 25 November 1802
From: Smith, Robert
To: Jefferson, Thomas


            
              
                on or before 25 Nov. 1802
              
            
            If a more summary process be wanted to enforce a specific performance of the Contract of foreign Seamen, ought it not to be a subject of diplomatic adjustment?
            The Cession of Louisiana is expressed with an accurate attention to the delicacy of the Case. But ought it not to be a separate Confidential Communication? Will it not otherwise produce in France great sensibility and in G. Brittain too high an expectation?
          